DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
In the amendment dated 31 March 2022, the following has occurred: Claims 48-52 have been canceled.  Claims 1-10 were canceled in a previous reply.
Claims 11-47 are pending. 

Status of the Application
Claims 11-47 have been examined in this application.  This communication is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 11-47, in the reply filed on 31 March 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 January 2022, 7 April 2021, and 7 January 2020 are being considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/968,693, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 61/968,693 fails to describe various aspects pertaining to how dashboard configurations would change, displaying data in particular fields, or how links to information may be managed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 11-22), machine (claims 23-34), and process (claims 35-47) which recite steps of receiving patient-related data, arranging information, and changing the manner in which the information is arranged responsive to a change of the patient-related data.  
These steps of arranging information and rearranging information, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the dashboard displayed on a computer screen language, displaying information into respective data fields in the context of this claim encompasses a mental process of the user thinking about how the information would be arranged.  Similarly, the limitation of in response to an entry or change or patient-related data changing the configuration, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps of arranging information and rearranging information, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, organizing and presenting information pertaining to healthcare in this way amounts to managing personal behavior or interactions between people.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 12-22, 24-34, 36-47, reciting particular aspects of how arranging information and rearranging information may be performed in the mind but for recitation of generic computer components and how to arrange and rearrange information may be performed in managing personal behavior or interactions between people).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer hardware to perform steps amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0247]-[0251], [0339], [0470]-[0474], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving information from a database amounts to mere data gathering, recitation of particular types of patient-related information amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying information with computer hardware, per se, amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of computer hardware to perform steps, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 12-22, 24-34, 36-47, additional limitations which amount to invoking computers as a tool to perform the abstract idea, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of commercially available systems, see applicant’s specification, [0168]-[0170] [0371], [0372]; receiving information from a data source, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing steps in response to entered or updated information, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); managing patient records, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); receiving information from a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16, 23-24, 35-37, and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ash et al (Pub. No. 2015/0185972).
Regarding claim 11, Ash discloses a method for generating a dynamic data display in a data command center comprising a medical records dashboard including a dashboard configuration of one or more windows (See Figs 3-6, [0048], [0050], [0029]) including information received or derived from at least one patient database (See [0029], [0030], [0034]), the medical records dashboard comprising a display on a screen, using the one or more windows, of at least one of medical services, clinical data, life events, examination findings, diagnostic tests, and the procedures performed on one or more patients (See Figs 3-6, [0048], [0050], [0029], [0030], [0034]), the one or more windows comprising a plurality of data fields for displaying the information received or derived from the at least one patient database (See Figs 3-6, [0048], [0050], [0029], [0030], [0034]), wherein the at least one of the medical services, the clinical data, the examination findings, the diagnostic tests, and the procedures are arranged according to at least one of a time and a date that the medical services, the clinical data, the examination findings, the diagnostic tests and the procedures were performed on the one or more patients (See Figs 3-6, [0048], [0050], [0029]), the method comprising:
receiving patient-related data from the at least one patient database (See Figs 3-6, [0048], [0050], [0029]);
displaying patient-related data in selected, respective ones of the data fields (See Figs 3-6, [0048], [0050], [0029], [0030], [0034]); and
in response to an entry or change of patent-related data in at least one of the respective ones of the data fields, changing the dashboard configuration (See [0034]-[0035], [0045], [0061], [0064]-[0066]).
It is noted that many of the elements in the preamble describing the data command center comprising a medical records dashboard appears to merely be a non-limiting statement of purpose or intended use of the positively recited method steps following “the method comprising:” (See MPEP 2111.02).  
Regarding claim 12, Ash discloses the limitations of claim 11.  Ash further discloses:
wherein changing the dashboard configuration comprises a change to displayed data in the at least one other of the respective ones of the data fields (See [0034]-[0035], [0045], update currently displayed content including generating new content and modifying content in response to changes in patient conditions, [0061], [0064]-[0066]).
Regarding claim 13, Ash discloses the limitations of claim 12.  Ash further discloses:
wherein the change to displayed data comprises at least one of expanding the data representation (See [0012], dynamically flex and update in response to new information, [0045], generating new content and modifying content in response to changes in patient conditions), truncating the data representation (See [0045], collapse or partially collapse information), adding an alert to the data representation (See [0040], alerts, [0047], generating new content and modifying content in response to changes in patient conditions), adding a graphical representation indicating access to underlying information, or adding a text link data representation.
Regarding claim 14, Ash discloses the limitations of claim 13.  Ash further discloses:
wherein the change to displayed data illustrates a single dashboard configuration comprised of multiple data sources (See [0011], [0012], information retrieved from EMR and content from content providers, [0031]).
Regarding claim 15, Ash discloses the limitations of claim 11.  Ash further discloses:
wherein changing the dashboard configuration comprises expanding or truncating one or more data fields (See [0012], [0045]) as a function of user specialty, condition or diagnosis or diagnoses, or life events (See [0034], [0035], [0045], [0048]-[0050]).
Regarding claim 16, Ash discloses the limitations of claim 11.  Ash further discloses:
wherein the at least one of the medical services, the clinical data, the examination findings, the diagnostic tests, and the procedures are arranged in rows or columns on the screen (See Figs 3-6, [0048], [0050], [0029], [0030], [0034]).
Regarding claim 23, Ash discloses a data command center visual display system that displays data on a display screen, comprising:
a computing device comprising at least one processor (See [0014], [0026]);
a computer-readable medium, having stored thereon, software instructions that when executed by the at least one processor of the computing device, cause the computing device to perform operations comprising at least (See [0014], [0026]):
linking to and receiving patient related medical records including patient data from at least one patient data source (See [0029], [0030], [0034]); and
displaying a medical records dashboard in a first configuration that includes one or more windows (See Figs 3-6, [0048], [0050], [0029], [0030], [0034]), the medical record dashboard capable of displaying, using the one or more windows, patient data from at least one patient data source including at least one of medical services, clinical data, examination findings, diagnostic tests, life events, and the procedures performed on one or more patients (See Figs 3-6, [0048], [0050], [0029], [0030], [0034]), the one or more windows comprising a plurality of data fields, including at least one adjustable data field, for displaying the information received or derived from the at least one patient database (See Figs 3-6, [0048], [0050], [0029], [0030], [0034]), wherein the at least one of the medical services, the clinical data, the examination findings, the diagnostic tests, and the procedures are arranged in rows or columns of the data fields on the screen according to at least one of a time and a date that the medical services, the clinical data, the examination findings, the diagnostic tests and the procedures were performed on the one or more patients (See Figs 3-6, [0048], [0050], [0029]); and
dynamically modifying the first configuration into a second, different configuration in response to an entry or change of patent-related data in at least one of the respective ones of the data fields (See [0034]-[0035], [0045], [0061], [0064]-[0066]).
Regarding claim 24, Ash discloses the limitations of claim 23.  Ash further discloses:
wherein the modification of the first configuration into the second configuration comprises changing data in at least one other of the respective ones of the data fields, by at least one of expanding the data representation (See [0012], dynamically flex and update in response to new information, [0045], generating new content and modifying content in response to changes in patient conditions), truncating the data representation (See [0045], collapse or partially collapse information), adding an alert to the data representation (See [0040], alerts, [0047], generating new content and modifying content in response to changes in patient conditions), highlighting the data representation, adding a graphical representation indicating access to underlying information, or adding a text link data representation, which illustrates a single dashboard configuration comprised of multiple data sources (See [0011], [0012], information retrieved from EMR and content from content providers, [0031])
Regarding claim 35, Ash discloses a method for generating a dynamic data display in a data command center comprising a medical records dashboard including a first configuration of one or more windows (See Figs 3-6, [0048], [0050], [0029]) including information received or derived from at least one patient database (See [0029], [0030], [0034]), the medical records dashboard comprising a display on a screen, using the one or more windows, of at least one of medical services, clinical data, life events, examination findings, diagnostic tests, and the procedures performed on one or more patients (See Figs 3-6, [0048], [0050], [0029], [0030], [0034]), the one or more windows comprising a plurality of data fields for displaying the information received or derived from the at least one patient database (See Figs 3-6, [0048], [0050], [0029], [0030], [0034]), wherein the at least one of the medical services, the clinical data, the examination findings, the diagnostic tests, and the procedures are arranged according to at least one of a time and a date that the medical services, the clinical data, the examination findings, the diagnostic tests and the procedures were performed on the one or more patients (See Figs 3-6, [0048], [0050], [0029]), the method comprising:
receiving patient-related data from the at least one patient database (See Figs 3-6, [0048], [0050], [0029]);
displaying patient-related data in selected, respective ones of the data fields (See Figs 3-6, [0048], [0050], [0029], [0030], [0034]); and
in response to an entry or change of patent-related data in at least one of the respective ones of the data fields, changing the first configuration to a second configuration (See [0034]-[0035], [0045], [0061], [0064]-[0066]).
It is noted that many of the elements in the preamble describing the data command center comprising a medical records dashboard appears to merely be a non-limiting statement of purpose or intended use of the positively recited method steps following “the method comprising:” (See MPEP 2111.02).  
Regarding claim 36, Ash discloses the limitations of claim 35.  Ash further discloses:
wherein the second configuration includes at least one modified field (See [0034]-[0035], [0045], update currently displayed content including generating new content and modifying content in response to changes in patient conditions, [0061], [0064]-[0066]).
Regarding claim 37, Ash discloses the limitations of claim 36.  Ash further discloses:
wherein the modified field is expanded or truncated (See [0012], dynamically flex and update in response to new information, [0045], generating new content and modifying content in response to changes in patient conditions, collapse or partially collapse information).
Regarding claim 39, Ash discloses the limitations of claim 36.  Ash further discloses:
wherein the second configuration includes at least one additional field (See [0012], dynamically flex and update in response to new information, [0045], generating new content and modifying content in response to changes in patient conditions).
Regarding claim 40, Ash discloses the limitations of claim 35.  Ash further discloses:
wherein changing the first configuration into the second configuration comprises at least one of expanding the data representation (See [0012], dynamically flex and update in response to new information, [0045], generating new content and modifying content in response to changes in patient conditions), truncating the data representation (See [0045], collapse or partially collapse information), adding an alert to the data representation (See [0040], alerts, [0047], generating new content and modifying content in response to changes in patient conditions), adding a graphical representation indicating access to underlying information, or adding a text link data representation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, 25-33, 38, and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ash et al (Pub. No. 2015/0185972) in view of Linthicum et al (Pub. No. 2010/0131293).
Regarding claim 17, Ash discloses the limitations of claim 11.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
wherein the changed dashboard configuration enables a user to access and cause display of stored underlying patient information linked to the medical records data populated into the data fields in the medical record dashboard for the patient (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).	
Regarding claim 18, Ash discloses the limitations of claim 17.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
wherein the changed dashboard configuration enables a user to access underlying patient information by providing a selectable icon in one of the data fields to access the linked underlying patient information (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).
Regarding claim 19, Ash discloses the limitations of claim 17.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
and further comprising enabling editing of the underlying patient information to generated modified underlying patient information (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).
Regarding claim 20, Ash discloses the limitations of claim 19.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
and further comprising enabling editing of the underlying patient information to generated modified underlying patient information (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).
Regarding claim 21, Ash discloses the limitations of claim 17.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
wherein the underlying patient information comprises an image or a plan (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], retrieve source document, [0079], CT image, [0080], [0082], medications, also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).
Regarding claim 25, Ash discloses the limitations of claim 24.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe adding or removing rows or columns.  Linthicum teaches:
wherein expanding the data representation comprises adding rows (See Fig 2, rows and columns in various displayed widgets, [0037], adaptive model to present widgets to represent information and interact with underlying data, [0045], present and generate widgets based on context).
Linthicum teaches an approach to managing clinical records which includes providing information based on context with the motivation of providing the ability for a user to effectively interact with relevant information for different situations (See Linthicum, [0037], [0045]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing information based on context, in accordance with the teaching of Linthicum, in order to provide the ability for a user to effectively interact with relevant information for different situations (See Linthicum, [0037], [0045]).	
Regarding claim 26, Ash discloses the limitations of claim 24.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe adding or removing rows or columns.  Linthicum teaches:
wherein expanding the data representation comprises adding columns (See Fig 2, rows and columns in various displayed widgets, [0037], adaptive model to present widgets to represent information and interact with underlying data, [0045], present and generate widgets based on context).
Linthicum teaches an approach to managing clinical records which includes providing information based on context with the motivation of providing the ability for a user to effectively interact with relevant information for different situations (See Linthicum, [0037], [0045]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing information based on context, in accordance with the teaching of Linthicum, in order to provide the ability for a user to effectively interact with relevant information for different situations (See Linthicum, [0037], [0045]).	
Regarding claim 27, Ash discloses the limitations of claim 24.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe adding or removing rows or columns.  Linthicum teaches:
wherein expanding the data representation comprises removing rows (See Fig 2, rows and columns in various displayed widgets, also note X marks to close widgets in response to user input, [0037], adaptive model to present widgets to represent information and interact with underlying data, [0045], present and generate widgets based on context).
Linthicum teaches an approach to managing clinical records which includes providing information based on context with the motivation of providing the ability for a user to effectively interact with relevant information for different situations (See Linthicum, [0037], [0045]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing information based on context, in accordance with the teaching of Linthicum, in order to provide the ability for a user to effectively interact with relevant information for different situations (See Linthicum, [0037], [0045]).	
Regarding claim 28, Ash discloses the limitations of claim 24.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe adding or removing rows or columns.  Linthicum teaches:
wherein expanding the data representation comprises removing columns (See Fig 2, rows and columns in various displayed widgets, also note X marks to close widgets in response to user input, [0037], adaptive model to present widgets to represent information and interact with underlying data, [0045], present and generate widgets based on context).
Linthicum teaches an approach to managing clinical records which includes providing information based on context with the motivation of providing the ability for a user to effectively interact with relevant information for different situations (See Linthicum, [0037], [0045]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing information based on context, in accordance with the teaching of Linthicum, in order to provide the ability for a user to effectively interact with relevant information for different situations (See Linthicum, [0037], [0045]).	
Regarding claim 29, Ash discloses the limitations of claim 23.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
wherein the second configuration enables a user to access and cause display of stored underlying patient information linked to the medical records data populated into the data fields in the medical record dashboard for the patient (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).	
Regarding claim 30, Ash discloses the limitations of claim 29.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
wherein the second configuration enables a user to access underlying patient information from an underlying patient information data source by providing a selectable icon in one of the data fields to access the linked underlying patient information (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).
Regarding claim 31, Ash discloses the limitations of claim 29.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
and further comprising enabling editing of the underlying patient information to generated modified underlying patient information (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).
Regarding claim 32, Ash discloses the limitations of claim 31.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
and further comprising enabling editing of the underlying patient information to generated modified underlying patient information (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).
Regarding claim 33, Ash discloses the limitations of claim 29.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
wherein the underlying patient information comprises an image or a plan (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], retrieve source document, [0079], CT image, [0080], [0082], medications, also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).
Regarding claim 38, Ash discloses the limitations of claim 36.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe adding a link to underlying linked information.  Linthicum teaches:
wherein the modified field includes an added link (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).	
Regarding claim 41, Ash discloses the limitations of claim 35.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe adding or removing rows or columns.  Linthicum teaches:
wherein changing the first configuration to a second configuration comprises adding or removing rows from one or more of the windows (See Fig 2, rows and columns in various displayed widgets, also note X marks to close widgets in response to user input, [0037], adaptive model to present widgets to represent information and interact with underlying data, [0045], present and generate widgets based on context).
Linthicum teaches an approach to managing clinical records which includes providing information based on context with the motivation of providing the ability for a user to effectively interact with relevant information for different situations (See Linthicum, [0037], [0045]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing information based on context, in accordance with the teaching of Linthicum, in order to provide the ability for a user to effectively interact with relevant information for different situations (See Linthicum, [0037], [0045]).	
Regarding claim 42, Ash discloses the limitations of claim 35.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
wherein the second configuration enables a user to access and cause display of stored underlying patient information linked to the medical records data populated into the data fields in the medical record dashboard for the patient (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).	
Regarding claim 43, Ash discloses the limitations of claim 42.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
wherein the second configuration enables a user to access underlying patient information from an underlying patient information data source by providing a selectable icon in one of the data fields to access the linked underlying patient information (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).
Regarding claim 44, Ash discloses the limitations of claim 42.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
and further comprising enabling editing of the underlying patient information to generated modified underlying patient information (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).
Regarding claim 45, Ash discloses the limitations of claim 42.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
and further comprising enabling writing back the modified underlying patient information (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], [0080], also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).
Regarding claim 46, Ash discloses the limitations of claim 42.  Ash discloses a display that flexes and collapses information based on relevance, as cited above, and additionally describes the ability to view supporting documentation and adding information (See [0043], [0065]), but does not expressly describe allowing a user to access and display underlying linked information, as claimed.  Linthicum teaches:
wherein the underlying patient information comprises an image or a plan (See Fig 2, [0077], selection of an indicator retrieves results or documents used to generate information for the indicator, [0078], retrieve source document, [0079], CT image, [0080], [0082], medications, also see [0119], view and modify information in the patient history, [0122], [0155], open copy of source lab report for user review and/or edit, [0159]).
Linthicum teaches an approach to managing clinical records which includes providing links to source documents with the motivation of providing the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic presentation of Ash so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to provide the ability for a user to retrieve and review the actual documents referenced in situations when refinements from summarized information is needed (See Linthicum, [0061], [0062], [0078]).
Claims 22, 34, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ash et al (Pub. No. 2015/0185972) in view of Linthicum et al (Pub. No. 2010/0131293) and Elsholz (Pub. No. 2009/0222286).
Regarding claim 22, Ash discloses the limitations of claim 17.  Ash and Linthicum each teach aspects pertaining to providing access information, as cited above.  The combination does not expressly describe use of a new window to display the underlying information, as claimed.  Elsholz teaches:
wherein the underlying patient information is displayed in a new window of the dashboard (See [0015], Fig 3, [0160], [0161]).
Elsholz teaches an approach to displaying a patient medical history which includes use of pop up windows to present information with the motivation of presenting relevant information for review in response to physician selection (See Elsholz, [0015]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined teachings of Ash/Linthicum so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to present relevant information for review in response to physician selection (See Elsholz, [0015]).
Regarding claim 34, Ash discloses the limitations of claim 29.  Ash and Linthicum each teach aspects pertaining to providing access information, as cited above.  The combination does not expressly describe use of a new window to display the underlying information, as claimed.  Elsholz teaches:
wherein the underlying patient information is displayed in a new window of the dashboard (See [0015], Fig 3, [0160], [0161]).
Elsholz teaches an approach to displaying a patient medical history which includes use of pop up windows to present information with the motivation of presenting relevant information for review in response to physician selection (See Elsholz, [0015]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined teachings of Ash/Linthicum so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to present relevant information for review in response to physician selection (See Elsholz, [0015]).
Regarding claim 47, Ash discloses the limitations of claim 42.  Ash and Linthicum each teach aspects pertaining to providing access information, as cited above.  The combination does not expressly describe use of a new window to display the underlying information, as claimed.  Elsholz teaches:
wherein the underlying patient information is displayed in a new window of the dashboard (See [0015], Fig 3, [0160], [0161]).
Elsholz teaches an approach to displaying a patient medical history which includes use of pop up windows to present information with the motivation of presenting relevant information for review in response to physician selection (See Elsholz, [0015]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined teachings of Ash/Linthicum so as to have included providing links to source documents, in accordance with the teaching of Linthicum, in order to present relevant information for review in response to physician selection (See Elsholz, [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conti et al (Pub. No. 2014/0249833) describes a system for managing health tasks including managing display of information in adjacent areas of visible information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619